Citation Nr: 1810417	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-08 435	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for a right hand disability, claimed as degenerative osteoarthritis, thumb, ring finger and little finger right hand, to include as secondary to service-connected lumbar spine disability and bilateral knee disabilities.

2. Entitlement to service connection for a left hand disability, claimed as degenerative osteoarthritis, thumb, ring finger and little finger left hand, to include as secondary to service-connected lumbar spine disability and bilateral knee disabilities.

3. Entitlement to service connection for a cervical spine disability, claimed as degenerative disc disease of the cervical spine, to include as secondary to service-connected lumbar spine disability and bilateral knee disabilities.

4. Entitlement to service connection for a thoracic spine disability, claimed as degenerative disc disease of the thoracic spine, to include as secondary to service-connected lumbar spine disability and bilateral knee disabilities.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

A review of the record reveals that while the Veteran initially requested a videoconference hearing before a Veterans Law Judge with his February 2014 formal appeal.  However, prior to the hearing being scheduled, the Veteran through his representative cancelled his hearing request by submitting a March 2015 letter indicating that he decided not to attend his scheduled hearing.  As such, since the Veteran cancelled his hearing request, the Board will proceed to adjudicate the claim on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his bilateral hand, cervical, and thoracic spine disabilities are causally related to his service-connected lumbar spine disability and bilateral knee disabilities.  He specifically asserts that his service-connected lumbar spine and bilateral knee disabilities have caused osteoarthritis and have chronically aggravated his cervical and thoracic spine as well as his hands.

The relevant evidence of record includes a September 2011 statement from the Veteran's primary care treating physician.  The clinician indicated that diagnostic imaging reveals osteoarthritis in the Veteran's cervical and thoracic spine, as well as in his hands.  The clinician further stated that the osteoarthritis in these other regions is just as likely as not the result of the same causation as the bilateral knee and lumbar spine arthritis.  

The Board finds this opinion to be conclusory; it does not include rationale/citation to supporting factual data (such as supporting diagnostic studies), does not reflect the clinician's familiarity with the entire record (including the Veteran's orthopedic treatment records), and does not reflect that other possible etiologies for the Veteran's disabilities were considered.  Therefore, on remand, the Veteran must be afforded an examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to assess the current nature and etiology of the claimed bilateral hand, cervical, and thoracic spine disabilities.  The claims file must be made available to and reviewed by the examiner, and the examiner should clearly indicate that such file review has been undertaken.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

The examiner should elicit a complete history from the Veteran.  It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must address the following:

a.  Identify whether the Veteran has demonstrated a hand, cervical spine, and thoracic spine disability at any time during the appeal period.  Provide the diagnosis of each disability.  

b.  If so, opine whether it is at least as likely as not (50 percent probability or more) that each diagnosed disability began in service, was caused by service, or is otherwise related to service.

c.  If the any of the disabilities are not related to service, opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's disability was caused or aggravated by any of the Veteran's service-connected disabilities, to include service-connected lumbar spine disability and bilateral knee disability?

(The response should include discussion regarding whether factors related to the low back/knee disability such as weakness, guarding, gait or posture alterations, etc. would be expected to impact development or increase in severity of the cervical and thoracic spine as well as hands disabilities.)

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed, citing to supporting factual data and medical literature as deemed appropriate.

The examiner should specifically address the September 2011 private treatment letter referenced above.

2.  After completion of the above, review the expanded record, including the evidence entered since the most recent statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


